Rorp, C. J:—
You may call the witness to prove the fact. The usual mode of proving the service of notice upon owners or holders of land on the line of a proposed road, is by the affidavit of the person making such service, filed with the petition when the order is applied for. This has been the practice, and should be followed for the convenient dispatch of such applications. There is, however, no statute or rule of Court precluding the Court from hearing oral proof where such service has already been made and accidentally omitted in the affidavit, as in this case. Such proof, however, must be made before the order to lay out the road is granted.